ALLEN, J.
AUTOMOBILES
(50 P2b) Where a motor transportation company abandons ' operation over a portion of its cei'tificated route without the approval of such abandonment by the Public Utilities Commission, good cause for the revocation of the certificate is thereby established. However, under Section 614-92, General Code, when part of a route becomes concededly impassable and the motor transportation company notifies the Public Utilities Commission of that fact, the Public Utilities Commission is justified in approving a suspension of operation.
Where the uncontradicted facts of the record show that a motor transportation company, through its president, conferred upon various occasions with the Public Utilities Commission as to the impassability of part of its route, and that such motor transportation company at such conferences offered to operate over that part of the route which was passable, and that a letter was sent by the attorney of such motor transportation company to the Public Utilities Commission, notifying the commission of the impassability of such route, and that the chairman of the Public Utilities Commission noted upon such letter, “Approved,” followed by his signature, upon complaint being instituted thereafter that the route has been abandoned, the Public Utilities Commission is not justified in revoking the certificate.
Marshall, CJ., Day, Kinkade, Robinson, Jones and Matthias, JJ., concur.